Exhibit Correction: Competitive Companies, Inc. Signs Contract to Provide T-Mobile Services · Tuesday February 10, 2009, 8:00 am EST RIVERSIDE, Calif., Feb. 10 /PRNewswire-FirstCall/ Competitive Companies Inc. (CCI) (OTC Bulletin Board: CCOP - News) announced today the Company has signed a definitive agreement with a reseller to provide T-Mobile voice and data cell phone services. The Agreement includes the ability to market wholesale and retail services with both voice SIM cards and data services throughout the T-Mobile market service area. T-Mobile provides coverage in all 51 states including Puerto Rico. SIM cards are devices enabling the operation of a cell phone. Management believes the new contract will enable the Company to generate revenues through wholesale contracts with large retail and affinity relationships. Additionally, the Company plans to offer the service to prospective retail customers visiting the Company's website. In making this announcement, Dr. Ray Powers, newly appointed President of CCI said, "This is one of the first steps in the critical path associated with our growth initiatives, and is consistent with continuing efforts to build enterprise value. We are rapidly expanding our customer base by providing bundled services of value to consumers nationwide. Our focus is on growing product and service offerings consistent with becoming an Integrated Communications Provider of choice in select markets through a broad range of competitively priced telephony services." About Competitive Companies, Inc. Competitive Companies, Inc. (CCI) is a Nevada Corporation with offices in Riverside, California, Eau Clair, Wisconsin, San Antonio, Texas, and Scottsdale, Arizona.
